MEMORANDUM **
Mercado first argues that he was never legally admitted as a permanent resident in the United States, and he is consequently eligible for relief pursuant to 8 U.S.C. § 1182(h). It is undisputed that Mercado became a lawful permanent resident in 1990, when his status was adjusted under 8 U.S.C. § 1160. These facts establish that he was “admitted” for purposes of § 1182(h). See 8 U.S.C. § 1160(a)(2) (“The Attorney General shall adjust the status of any alien provided lawful tempo*25rary resident status ... to that of an alien lawfully admitted for permanent residence ....”) (emphasis added); see also In re Rosas-Ramirez, 22 I & N Dec. 616, 1999 WL 187054 (BIA 1999) (holding that “aliens ‘lawfully admitted for permanent residence’ through the adjustment process are considered to have accomplished an ‘admission,’” and specifically mentioning the statute under which Mercado became a legal resident, 8 U.S.C. § 1160).
Mercado also argues that § 1182(h)’s differentiation between legal and illegal aliens violates equal protection. This argument was squarely rejected in Taniguchi v. Schultz, 303 F.3d 950, 957-58 (9th Cir. 2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.